Case 1:19-cv-23144-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 1 of 13



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

              Plaintiff,
  v.

  SDG DADELAND ASSOCIATES, INC., a
  Florida Profit Corporation; and J.C.
  PENNEY CORPORATION, INC., a
  Foreign Profit Corporation,

          Defendants.
  ____________________________________/

                                               COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues SDG DADELAND ASSOCIATES,

  INC. and J.C. PENNEY CORPORATION, INC. (hereinafter “Defendants”), and as grounds

  alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing
Case 1:19-cv-23144-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 2 of 13



  and domiciled in Florida, and is otherwise sui juris.

          5.       At all times material, Defendant, SDG DADELAND ASSOCIATES, INC.,

  owned and operated a commercial retail space at 7209 N Kendall Drive, Miami, Florida

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida.

          6.       At all material times Defendant SDG DADELAND ASSOCIATES, INC., was a

  Foreign Profit Corporation with its principal place of business in Indianapolis, Indiana.

          7.       At all times material, Defendant, and J.C. PENNEY CORPORATION, INC.,

  owned and operated a commercial retail business at 7209 N Kendall Drive, Miami, Florida

  (hereinafter the “Retail Business”) and conducted a substantial amount of business in that place of

  public accommodation in Miami-Dade County, Florida.

          8.       At all material times Defendant J.C. PENNEY CORPORATION, INC., was a

  foreign profit corporation with its principal place of business in Plano, Texas.

          9.       Venue is properly located in the Southern District of Florida because Defendants

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                    FACTUAL ALLEGATIONS

          10.      Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendants have yet to make its facilities accessible to individuals with

  disabilities.

          11.      Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the
                                              2
Case 1:19-cv-23144-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 3 of 13



  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.

         12.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         13.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         14.        Defendants, SDG DADELAND ASSOCIATES, INC. and J.C. PENNEY

  CORPORATION, INC., own, operate and oversee the Commercial Property, the Retail Business

  and its general parking lot and parking spots.

         15.        The subject Commercial Property and Retail Business is open to the public and

  is located in Miami, Miami-Dade County, Florida.

         16.        The individual Plaintiff visits the Commercial Property and Retail Business,

  regularly, to include visits to the Commercial Property and Retail Business located within the

  Commercial Property on or about March 20, 2019 and March 21, 2019, and encountered multiple

  violations of the ADA that directly affected his ability to use and enjoy the Commercial Property

  and businesses located therein. He often visits the Commercial Property and Retail Business

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately nine (9) miles from his residence, and is near his friends’
                                                  3
Case 1:19-cv-23144-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 4 of 13



  residences as well as other businesses and restaurants he frequents as a patron. He plans to return

  to the Commercial Property and the Retail Business within the Commercial Property within thirty

  (30) days of the filing of this Complaint.

         17.        Plaintiff is domiciled nearby in the same County and state as the Commercial

  Property and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and Retail Business located within the Commercial Property

  for the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and and

  Retail Business located within the Commercial Property within thirty (30) days from the filing of

  this Complaint.

         18.        The Plaintiff found the Commercial Property, and Retail Business located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and the Retail Business located within the Commercial

  Property and wishes to continue his patronage and use of each of the premises.

         19.        The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and the Retail Business located within the Commercial

  Property. The barriers to access at Defendants’ Commercial Property, and the Retail Business

  located within the Commercial Property have each denied or diminished Plaintiff’s ability to visit

  the Commercial Property, and the Retail Business located within the Commercial Property, and

  have endangered his safety in violation of the ADA. The barriers to access, which are set forth

  below, have likewise posed a risk of injury(ies), embarrassment, and discomfort to Plaintiff,

  DOUG LONGHINI, and others similarly situated.

         20.        Defendants, SDG DADELAND ASSOCIATES, INC. and J.C. PENNEY
                                          4
Case 1:19-cv-23144-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 5 of 13



  CORPORATION, INC., own and operate a place of public accommodation as defined by the ADA

  and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, SDG

  DADELAND ASSOCIATES, INC. and J.C. PENNEY CORPORATION, INC. are responsible

  for complying with the obligations of the ADA. The place of public accommodation that

  Defendants, SDG DADELAND ASSOCIATES, INC. and J.C. PENNEY CORPORATION, INC.,

  own and operate the Commercial Property and Retail Business located at 7209 N Kendall Drive,

  Miami, Florida.

         21.        Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the Retail Business located within the Commercial Property,

  including but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and the Retail Business located within the Commercial Property, in

  violation of the ADA. Plaintiff desires to visit the Commercial Property and Retail Business

  located therein, not only to avail himself of the goods and services available at the Commercial

  Property, and the Retail Business located within the Commercial Property, but to assure himself

  that the Commercial Property and the Retail Business located within the Commercial Property are

  in compliance with the ADA, so that he and others similarly situated will have full and equal

  enjoyment of the Commercial Property, and the Retail Business located within the Commercial

  Property without fear of discrimination.

         22.        Defendant, SDG DADELAND ASSOCIATES, INC., as landlord and owner of

  the Commercial Property, is responsible for all ADA violations listed in Count I of this Complaint.

  Defendant, and J.C. PENNEY CORPORATION, INC., as tenant and owner of the subject Retail
                                        5
Case 1:19-cv-23144-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 6 of 13



  Business, is jointly and severally liable for the ADA violations listed in Count I of this Complaint.

         23.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the Retail Business located within the Commercial Property,

  but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and the Retail

  Business located within the Commercial Property, but to assure himself that the Commercial

  Property, and the Retail Business located within the Commercial Property are in compliance with

  the ADA, so that he and others similarly situated will have full and equal enjoyment of the

  Commercial Property, and the Retail Business located within the Commercial Property without

  fear of discrimination.

         24.       Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and the Retail Business located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.


                                  COUNT I – ADA VIOLATIONS

         25.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 24 above as though fully set forth herein.

         26.       Defendants, SDG DADELAND ASSOCIATES, INC. and J.C. PENNEY

                                                   6
Case 1:19-cv-23144-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 7 of 13



      CORPORATION, INC., have discriminated, and continue to discriminate, against Plaintiff in

      violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

      January 26, 1993, if a Defendants has 10 or fewer employees and gross receipts of $500,000 or

      less). A list of the violations that Plaintiff encountered during his visit to the Commercial

      Property, include but are not limited to, the following:

             A. Entrance Access and Path of Travel

  i.     The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

         2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

         of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

 ii.     The Plaintiff had difficulty traversing the path of travel, as there are wide openings on ground

         surfaces. Violation: There are inaccessible routes with openings more than ½”. These are

         violations of the requirements in Section 4.5.4 of the ADAAG and Section 302.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

iii.     The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes from the public sidewalk and transportation stop.

         These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

         ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

iv.      The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

         provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

         of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3


                                                        7
Case 1:19-cv-23144-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 8 of 13



       of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

       accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

       are not fully wrapped or maintained outside the accessible toilet compartment violating Section

       4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff could not enter the accessible toilet compartment without assistance, as the

       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and

       4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section
                                                   8
Case 1:19-cv-23144-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 9 of 13



        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 vi.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

viii.   The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

        a location where the clear floor space to access it is not provided. Violation: The clear floor

        space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

        of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 ix.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.


                                  RELIEF SOUGHT AND THE BASIS

                                                      9
Case 1:19-cv-23144-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 10 of 13



          27.          The discriminatory violations described in Count I are not an exclusive list of the

   Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of public

   accommodation in order to photograph and measure all of the discriminatory acts violating the

   ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

   to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

   which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal enjoyment of

   the Commercial Business and the Retail Business located within the Commercial Property;

   Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

   notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

   necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

   to Federal Rule of Civil Procedure 34.

          28.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          29.          Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
                                                  10
Case 1:19-cv-23144-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 11 of 13



   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          30.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          31.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          32.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendants has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff
                                                   11
Case 1:19-cv-23144-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 12 of 13



   or waived by the Defendants.

          33.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate its

   businesses, located at and/or within the commercial property located at 7209 N Kendall Drive,

   Miami, Florida, the exterior areas, and the common exterior areas of the Commercial Property and

   the Retail Business located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


                                                    12
Case 1:19-cv-23144-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 13 of 13




   Dated: July 30, 2019
                                     GARCIA-MENOCAL & PEREZ, P.L.

                                     Attorneys for Plaintiff
                                     4937 S.W. 74th Court
                                     Miami, Florida 33155
                                     Telephone: (305) 553-3464
                                     Facsimile: (305) 553-3031
                                     Primary E-Mail: ajperez@lawgmp.com
                                     Secondary E-Mails: bvirues@lawgmp.com
                                                           aquezada@lawgmp.com

                                     By: ___/s/_Anthony J. Perez________
                                            ANTHONY J. PEREZ
                                            Florida Bar No.: 535451
                                            BEVERLY VIRUES
                                            Florida Bar No.: 123713




                                       13
